Case 5:21-cv-00063-AB-RAO Document 5 Filed 01/19/21 Page 1 of 1 Page ID #:18



 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11    ROMEO RIGHTEOUS HICKS,              Case No. EDCV 21-0063 AB (RAO)
12                     Plaintiff,
13          v.                            JUDGMENT
14    RAVEN GRETCHEN LEE,
15                     Defendant.
16

17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed.
18

19   DATED: January 19, 2021
20
                                        ANDRÉ BIROTTE JR.
21                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
